Citation Nr: 1308278	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-42 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred at Wellmont Bristol Medical Center from May 4, 2009 through May 6, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 to January 1988 and from November 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Mountain Home, Tennessee VA Medical Center (VAMC), that denied entitlement to reimbursement for private medical expenses incurred from May 4, 2009 to May 6, 2009.

A statement from the Veteran, received by VA in March 2011, reflects that the Veteran was withdrawing his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2012). 

The appeal is REMANDED to the Department of Veterans Affairs VAMC in Mountain Home, Tennessee. VA will notify the appellant if further action is required.


REMAND

The Veteran originally filed a claim requesting payment or reimbursement for private emergency treatment received from May 1, 2009 through May 6, 2009, for unauthorized inpatient medical services at Wellmont Bristol Regional Medical Center.  In June 2009 the claim was reviewed and approved through the stabilization date of May 3, 2009.  (The August 2010 statement of the case also notes that the initial review worksheet and all supportive administrative documentation was not scanned into CPRS by the medical file room and had to be re-created on January 24, 2010.)  Payment for such private treatment received from May 4, 2009 through May 6, 2009 was denied.

The Veteran was brought to the Wellmont Bristol Regional Emergency Room by paramedics with chief complaints of shortness of breath and chest tightness.  He was admitted to Wellmont Bristol Regional Medical Center intensive care unit on May 2, 2009 with acute respiratory failure secondary to asthma exacerbation.  Treatment records from Wellmont Bristol Regional Medical Center note that the Veteran's asthma had gotten worse approximately 12 days earlier, especially after mowing some grass, and he went to the VA Hospital.  At the VA Hospital he was given Cephalexin and was told he had walking pneumonia.  It was further noted that he had gone to a VA Hospital on May 1, 2009 and received some Amoxicillin as well as Serevent, which he started to use on May 2, 2009.  He got worse, his asthma got tighter, and he came to Wellmont Bristol Regional Medical Center via ambulance in the early morning hours of May 2, 2009.  At 4:30am on May 2, 2009 the Veteran's status was noted to be improved.  A May 3, 2009 progress note from Wellmont Bristol Regional Medical Center notes that the Veteran was still coughing and wheezing.  The impression was asthma, status post respiratory failure.  The plan was to transfer him to the floor.  Another May 3, 2009 progress note notes that the Veteran was breathing better, but still coughing with sputum.  The impression was resolved status asthma on steroids and possible leukocytosis, possibly stress related.  A May 4, 2009 progress report notes that the Veteran still complained of dyspnea with exertion.  His breathing was noted to be improved.  The assessment was status asthma, improved.  Another May 4, 2009 progress note indicates that the Veteran was feeling much better.  He was still wheezing, but was much improved.  The assessment was status post respiratory failure and status asthmaticus, improving.  It was noted that the Veteran was to be going home soon (today or tomorrow).  The plan included an appointment with a pulmonologist through the VA System.  The discharge papers from Wellmont Bristol Regional Medical Center reflect that the Veteran had a follow-up appointment scheduled with the pulmonologist at the VA Medical Center.  He was discharged from Wellmont Bristol Regional Medical Center on May 6, 2009.  His own March 2011 statement indicates that the follow-up appointment was on May 7, 2009.  These VA treatment records are not contained in the Medical Administrative Services (MAS) folder.  

The Board further notes that the Veteran's wife submitted a March 2011 statement indicating that despite telling the paramedics to take the Veteran to the VA Hospital, the paramedics assessed the severity of the situation and decided to take the Veteran to the nearest hospital.  The Veteran's wife further indicated that the paramedic told her that once the Veteran's condition was stabilized, the hospital would transfer him to a VA facility.  According to the Veteran's wife, the paramedic apparently told the emergency room nurse that she needed to contact the VA Hospital regarding the Veteran being transferred once his condition stabilized.  The next day, the nurse told the Veteran's wife that she had tried to contact the VA Hospital and had left a message but because it was a weekend, and there was no one available.  

In the initial June 2009 administrative decision and May 2010 statement of the case, the VA Mountain Home, Tennessee Healthcare System denied the Veteran's claim for reimbursement beyond May 3, 2009, because after that date the private care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The decision also noted that the Veteran's condition had stabilized at that point and he could have been transferred to a VA facility, which was feasibly available to provide the care.

In the June 2009 initial administrative decision, it was also noted that the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that VA or other Federal facilities were not feasibly available to provide the needed care.  Then the June 2009 initial administrative decision goes on to state that the date of stabilization for transfer to a VA facility was May 3, 2009 and that the Veteran could have been transferred from the emergency room.  However, no medical evaluator signed this clinical eligibility determination.

Having reviewed the record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claim.  In particular, the Board finds that the outstanding records of the VA treatment for asthma on May 1, 2009 and May 7, 2009, as well as any report of contact or telephone conversation between the private nurse and VA medical personnel would be beneficial in the deciding this matter.  Here, it does not appear that the Veteran's VA medical records have been officially requested. 

Those outstanding VA treatment records may contain some documentation of such a phone call conversation or even prior authorization for emergency treatment outside of VA's healthcare system.  Therefore, VA needs to try and obtain any such documentary records before deciding this appeal, as part of the duty to assist the Veteran with this claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3). 

Further, a medical opinion is required from an appropriate VA examiner concerning when the Veteran's condition stabilized and whether the Veteran could have been transferred safely at any time between May 4, 2009 through May 6, 2009, to a VA facility for continuation of medical treatment.  The VA examiner must be provided with a copy of the claims file, so that he or she can properly address this question.  The rationale for the opinion must be provided.

A VA opinion should also be obtained concerning whether on May 4, 2009, May 5, 2009, and May 6, 2009, another Federal facility/provider was or was not feasibly available for transfer.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to assist in the search for his VA treatment records by specifying the dates and locations of all VA contact and/or treatment from May 1, 2009 through May 7, 2009 for respiratory complaints.  After allowing an appropriate time for response, contact the VA Mountain Home, Tennessee VAMC, as well as all facilities the Veteran identifies, to obtain all of his available treatment records, specifically to include those dating from April 2009 to June 2009 and those records which might address whether a VA facility was capable of accepting a transfer for the Veteran (when there was room available for the Veteran); and any reasonable attempts made between May 4, 2009 and May 6, 2009, to effectuate such transfer.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Thereafter, associate with the Veteran's claims folder, or "virtual VA" electronic file, all available written documentation of the two different reviews by VA medical personnel that concluded that the Veteran was stable for transfer on May 3, 2009.  If such written documentation is not available, document such unavailability in the claims folder, and request a medical opinion from an appropriate VA examiner as to whether the Veteran was medically stable as of May 4, 2009, such that the medical emergency had ended and the Veteran could have been safely transferred from the non-VA facility to a VA Medical Center for continuation of treatment for the disability.  A clear rationale for the opinion must be provided by the VA examiner.

3.  Following completion of the above, document in the claims folder the basis for an opinion as to whether a VA or other Federal facility was or was not feasibly available between May 4, 2009 and May 6, 2009.

In addressing this question, consideration must be made as to whether the VA facility had available room, the relative distance involved in obtaining VA versus private treatment, the urgency of the Veteran's medical condition, the nature of treatment, and whether the Veteran was responsible for remaining at the non-VA facility. 

3.  When the development requested above has been completed, the case should be readjudicated by the VAMC, with consideration of any additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


